USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
BRAULIO THORNE, ON BEHALF OF HIMSELF DOC #: —
AND ALL OTHERS SIMILARLY SITUATED, DATE FILED: _2/3/2020_
Plaintiff,
-against- 19 Civ. 10100 (AT)
BOB’S DISCOUNT FURNITURE, LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On January 22, 2020, Defendant filed a pre-motion letter in accordance with Rule III(A) of
the Court’s Individual Practices in Civil Cases. ECF No. 18. Pursuant to that rule, Plaintiff was
required to submit a letter in opposition by January 29, 2020. That submission is now overdue.
Accordingly, it is hereby ORDERED that by February 5, 2020, Plaintiff shall submit a letter in
response to Defendant’s promotion letter, in accordance with Rule III(A)(11) of the Court’s Individual
Practices.

SO ORDERED.

Dated: February 3, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
